UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHANTILLY JOACHIM, on behalf of all my
biological children,

                             Plaintiff,                              19-CV-6803 (CM)
                      -against-                                  ORDER OF DISMISSAL
UNITED STATES OF AMERICA,

                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action seeking to declare her and her eleven

biological children’s “living status.” By order dated July 25, 2019, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. The Court dismisses

the complaint for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff uses the Court’s complaint form to declare her living “status as a creation of

[her] Creator (God) who endowed [her] with rights.” ECF No. 2. She believes that Defendant,

the United States of America, and other governments “do not have the authority to take away or

diminish a single one of [her] rights.” Id. Plaintiff claims that she is “not obliged or obligated to

contract with any government bureaucrat or agent because [she is] standing on [her] rights and

the State cannot require [her] to give a right for privileges.” Id. And because “[t]he State has no

authority to convert a mere right into a mere privilege . . . [t]he State also does not possess the

authority to define [her] right for [her]” – she “will not let them.” Id. Moreover, “[t]he Second

Amendment didn’t give [Plaintiff] any rights [she] didn’t already have endowed upon [her] by

[her] Creator. God.” Id.

        Plaintiff does not request any specific remedy, but submits the complaint to declare her

rights and to “let[ ] Politicians, Congress, Senators, Governors, and [the] President know that

[she] will not be mistreated and abused any longer” and that she is her “governments [sic]

MASTER.” Id. For reasons unclear, Plaintiff mentions that she is “not Negro, Black, or Colored

and none of [her] children are Negro, Black, or Colored.” Id.




                                                   2
                                           DISCUSSION

         Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                          CONCLUSION

         The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

         Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

Dated:     August 7, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge



                                                  3
